t c memo united_states tax_court jerald l carmody petitioner v commissioner of internal revenue respondent docket no filed date robert v boeshaar for petitioner alicia h eyler for respondent memorandum findings_of_fact and opinion marvel chief_judge respondent determined the following deficiencies and accuracy-related_penalties under sec_6662 with respect to petitioner’s federal_income_tax year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions the issues for consideration are whether petitioner’s horse racing activity during taxable years years at issue was an activity engaged in for profit within the meaning of sec_183 if so whether petitioner’s claimed deductions on schedules c profit or loss from business were for ordinary and necessary expenses pursuant to sec_162 and whether petitioner substantiated expenses underlying his claimed schedule c expense unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar respondent has conceded that petitioner substantiated some of his reported expenses for the years at issue other adjustments are computational and will not be discussed further deductions in excess of the amounts that respondent allowed whether petitioner is entitled to charitable_contribution deductions for the years at issue and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference petitioner resided in washington when he petitioned this court since petitioner has worked full time at turbine traders ltd turbine traders as a marketing and sales representative in his capacity as a sales representative petitioner sells parts and services for helicopter engines since petitioner has annually earned at least dollar_figure in wages petitioner has owned interests in and has raced horses for more than years petitioner enjoyed watching and betting on horse races and spending time at racetracks before purchasing an interest in a race horse for the first time he purchased his first interest in a race horse in when his nephew’s friends invited him to coown a race horse with them after racing that horse successfully petitioner and his coowners purchased a horse from new zealand for dollar_figure that horse in which petitioner owned a interest won a race in san diego and the owners subsequently sold that horse for dollar_figure petitioner continued to purchase interests in race horses and in he purchased a five-acre property in ravensdale washington ravensdale property for dollar_figure on the ravensdale property are a big_number square-foot residence in which petitioner and his roommate jerry pelikan have lived since a big_number square-foot barn with horse stalls a big_number square-foot arena various outdoor horse shelters and nine pastures petitioner has made several improvements to the ravensdale property such as restoring two barns building run-in sheds for the horses clearing the land and adding several fence lines petitioner hires a handyman to make repairs and improvements to the ravensdale property when necessary a date appraisal valued the property at dollar_figure during the years at issue petitioner used the ravensdale property to board the horses in which he owned interests when they were not racing additionally mr pelikan operates a horse training business performance matters at the ravensdale property mr pelikan uses the ravensdale property to train show horses board the horses that he is training and teach horse training clinics mr pelikan or performance matters paid petitioner dollar_figure a year from to to rent petitioner’s barn and arena beginning in petitioner waived mr pelikan’s rent in exchange for a reduced_rate for mr pelikan’s purchasing the supplies for and caring for the horses in which petitioner owned interests during the years at issue petitioner coowned race horses with the following individuals or entities rancho viejo stables rv stables and or its owner rigoberto velasquez lisa baze kyrie baze mr pelikan and pamela tumminello mr velasquez is a horse trainer and rv stables provides boarding and training for race horses lisa baze is married to mr velasquez and she is a horse trainer and a pony rider kyrie baze is lisa baze’s daughter and she is also a pony rider the following table summarizes information about the horses in which petitioner owned interests during the years at issue pony riders lead race horses from the racetrack stables to the starting gate the parties stipulated that petitioner bought and sold a horse named brainstorm in however statements for july august and date addressed to petitioner from rv stables show shoeing and training racing fees for brainstorm horse purchase date purchase price1 ownership percent sale date sale price devilish fact icy ridge polo bender west seattle boy black n silver delegocho flame dancerr good gold gollymzholly burgandy hill gizmo girl peak a boot song three bales left rich debut squeallin by u cant tell me no vaderator yasou havin a good day dare me devil unknown unknown dollar_figure unknown unknown big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number unknown unknown unknown unknown unknown -0- -0- unknown unknown dollar_figure big_number -0- -0- -0- big_number big_number big_number big_number big_number the record does not explain whether each purchase_price amount was the full purchase_price of each horse or only petitioner’s portion of the price however petitioner appears to have claimed depreciation_deductions with respect to the full amounts the parties in the stipulation of facts and the stipulated exhibits spelled this horse’s name at least four different ways the horses in which petitioner owned interests raced at portland meadows racetrack in portland oregon and at emerald downs racetrack in auburn washington collectively racetracks the racing season at emerald downs lasts from february through september each year and the racing season at portland meadows lasts from october through february each year each horse that races at the racetracks has the potential to win a portion of the prize money purse during the years at issue three or four of the horses in which petitioner owned interests were actively racing at one or both of the racetracks from to petitioner owned a horse trailer for transporting the horses and he hired a driver to transport the horses from his farm to the racetracks and back however the horses were not transported back and forth from the racetracks to petitioner’s property throughout the racing season but rather stayed at one of the racetracks for the duration of the season petitioner paid a professional trainer to train each of the horses that was racing during the years at issue petitioner spent time every day on his horse racing activity in addition to entering horses in races he researched on the internet horses that would be racing during the current week researched the performances of horses in which he had previously owned an interest and also searched for other horses in which to purchase interests on the weekends petitioner cleaned stalls and pastures attended races at the racetracks helped mr pelikan care for the horses during the evenings and watched videos of the races during the nights because the racing seasons at the racetracks span most of the year petitioner engaged in these activities throughout the entire year to facilitate his participation in the horse racing activity petitioner adjusted his work schedule at turbine traders before petitioner purchased the ravensdale property he generally worked at turbine traders from a m to p m during the years at issue petitioner generally worked at turbine traders from a m until p m except on thursdays when he usually left at noon petitioner not only loves horses but also enjoys betting on horse races he watches each race in which his horses compete at emerald downs and watches most of the races in which his horses compete at portland meadows petitioner reports gambling winnings separately on his federal_income_tax returns as gambling income petitioner has had some racing successes polo bender which petitioner coowned with rv stables won purses in four races in west seattle boy which petitioner coowned with lisa baze in is emerald downs’ alltime race winner with wins from to west seattle boy won purses totaling dollar_figure in during which time petitioner owned him west seattle boy won seven races moreover in emerald downs named petitioner owner of the year petitioner gave away hi sec_50 interest in west seattle boy after the racing season in petitioner purchased an interest in dare me devil for dollar_figure in petitioner sold that interest for dollar_figure but he later repurchased a interest for dollar_figure since petitioner repurchased an interest in dare me devil the horse has won purses in four races totaling over dollar_figure which was split between petitioner and rv stables dare me devil was also voted the top sprinter at one of the racetracks and as of the time of trial was racing for purses totaling between dollar_figure and dollar_figure when petitioner first purchased him he was racing for dollar_figure purses in petitioner coowned a horse named kenzie carolina which in both and was named the leading mare in the nation for all oregon breds over the last few years petitioner has entered horses in races with purses between dollar_figure and dollar_figure but he occasionally enters horses in races with dollar_figure purses when a horse’s racing career is over petitioner and his coowners either give the horse away or sell it although petitioner had some success racing horses his horse racing activity still generated substantial losses in excess of his horse racing income from until at least for tax years petitioner timely filed form sec_1040 u s individual_income_tax_return and reported net losses from his horse racing activity on schedules c as follows petitioner asserts that hi sec_2014 federal_income_tax return shows that he had a net profit of over dollar_figure for that year because he reported dollar_figure of schedule c gross_receipts dollar_figure of schedule c expenses and dollar_figure of capital_gains from the sale of horses or horse racing equipment respondent has not had the opportunity to examine petitioner’ sec_2014 return which was filed during the pendency of this case but contends that petitioner may have duplicated the sale of dare me devil on the return petitioner did not prove that his horse racing activity was profitable for petitioner also testified that he expected it to be profitable in but did not submit any credible_evidence supporting his testimony although the record does not contain information from petitioner’s schedules c for years before the parties stipulated that petitioner sustained schedule c losses from his horse racing activity every year beginning in year average income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number net profit loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in addition to the schedule c income and expenses petitioner reported capital_gains_and_losses attributable to the buying and selling of ownership interests in race horses and horse racing equipment for as follows year capital_gain loss dollar_figure big_number big_number big_number big_number to track the income and expenses of his horse racing activity petitioner maintained a manila folder for each horse in which he would keep various receipts and documents related to the horse for that year petitioner kept the folders in his home_office at the ravensdale property petitioner never created a formal written business plan annual budgets or profit or loss projections for his horse racing petitioner testified that he learned how to keep records for his horse racing activity from booklets and brochures provided every so often by the racetracks as well as letters from his accountant outlining formats and guidelines to follow however petitioner did not submit into evidence any booklets brochures or letters he further testified that he would use the documentation in the manila folders to create spreadsheets for each horse for and petitioner offered examples for only two horses of how he would track income and expenses petitioner did not provide a spreadsheet for tax_year activity from to petitioner sold interests in race horses but realized a gain on only eight of those sales petitioner had a personal bank account and a separate bank account for his horse racing activity petitioner paid for horse racing expenses out of both his personal and his horse racing bank account petitioner uses a portion of his wage income to fund his horse racing activity during the years at issue petitioner also received retirement income as follows for tax_year petitioner had pension income of dollar_figure and for tax_year sec_2011 and sec_2012 petitioner had distributions from an individual_retirement_account of dollar_figure for each year since when the internal_revenue_service irs audited petitioner’s return for the taxable_year petitioner has hired hurley hurley inc an accounting firm that specializes in horse racing accounting for advice about recordkeeping and to prepare his federal_income_tax returns every year petitioner testified that when he did not earn what he regarded as sufficient gross_receipts from horse racing in a certain year he would minimize expenses by doing fewer improvements around the farm or by selling horses that were not racing successfully petitioner testified that the irs determined for that his horse racing activity was engaged in for profit but that he failed to substantiate some of his expenses for that year petitioner’s accountant gave him a worksheet detailing expenses that petitioner may have paid in that year and petitioner would fill in the worksheet with his expenses petitioner then mailed the worksheet and supporting receipts or other documentation to the accountant to prepare his federal_income_tax returns in addition to petitioner’s claimed schedule c expense deductions he also claimed cash charitable_contribution deductions of dollar_figure and noncash charitable_contribution deductions of dollar_figure for each of the years at issue petitioner provided only one goodwill receipt dated date which did not list the items that were contributed the value of any items or petitioner’s name petitioner did not submit any documentation for his alleged charitable_contributions for or dollar_figure i horse racing activity opinion respondent determined that petitioner’s horse racing activity was not an activity engaged in for profit within the meaning of sec_183 and disallowed loss deductions that petitioner claimed on his schedules c for the years at issue petitioner testified that he made annual donations of clothing and small appliances worth approximately dollar_figure to goodwill during the years at issue petitioner contends that he engaged in his horse racing activity with an intent to realize a profit a statutory framework sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer may not fully deduct expenses regarding an activity under sec_162 if the taxpayer does not engage in the activity for profit sec_183 c see 94_tc_41 if a taxpayer does not engage in an activity for profit no deduction attributable to that activity is allowed except to the extent provided by sec_183 sec_183 in relevant part sec_183 allows deductions that would have been allowable had the activity been engaged in for profit but only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are not allowable for an activity that taxpayers carry on primarily for sport as a hobby or for recreation in excess of the taxpayer’s income from the activity sec_1_183-2 income_tax regs pursuant to sec_183 an activity that consists in major part of the breeding training showing or racing of horses is presumed to be engaged in for profit if the activity produces income in excess of deductions for any two of seven consecutive years unless the commissioner establishes to the contrary see 112_tc_247 petitioner’s horse racing activity failed to produce income in excess of its deductions at any time during its operation accordingly the presumption does not apply in this case this case appears to be appealable to the u s court_of_appeals for the ninth circuit absent a stipulation to the contrary see sec_7482 that court has held that a taxpayer can escape the sec_183 bar on deductibility only by demonstrating that his predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir aff’g tcmemo_1991_212 we determine whether the taxpayer has the requisite intent to earn a profit on the basis of all the facts and circumstances 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while this analysis requires consideration of the taxpayer’s subjective intent we also examine objective indicia of his motivation 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 see also sec_1_183-2 income_tax regs we accord greater weight to objective facts than to subjective statements of intent keanini v commissioner t c pincite sec_1_183-2 income_tax regs generally a taxpayer bears the burden of proving that the requisite profit objective exists rule a 68_f3d_868 5th cir aff’g per curiam tcmemo_1993_634 the burden_of_proof may shift to the commissioner if the taxpayer establishes that he or she complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with the commissioner’s reasonable requests see 116_tc_438 we decide this issue on the preponderance_of_the_evidence in the record our resolution does not depend upon which party bears the burden_of_proof see 133_tc_340 sec_1_183-2 income_tax regs provides a nonexhaustive list of the following nine factors to determine whether an activity is engaged in for profit whether the taxpayer carries on the activity in a businesslike manner the time and effort that the taxpayer expended in carrying on the activity whether the taxpayer has had success carrying on other similar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status whether the taxpayer expects that the assets used in the activity might appreciate in value the expertise of the taxpayer and his advisers and elements of personal pleasure or recreation all facts and circumstances are to be taken into account and no single factor is determinative id see also 544_f3d_900 8th cir aff’g tcmemo_2007_309 certain factors may be accorded more weight in a particular case because they have greater salience or persuasive value as applied to its facts see vitale v commissioner tcmemo_1999_131 slip op pincite aff’d without published opinion 217_f3d_843 4th cir green v commissioner tcmemo_1989_ 57_tcm_1333 noting that all nine factors do not necessarily apply in every case b analysis we focus on the factors that are most important and applicable in this case our analysis of these factors leads to the conclusion that petitioner did not engage in his horse racing activity during the years at issue with the predominant primary or principal objective of making a profit independent of the tax savings see wolf v commissioner f 3d pincite manner in which activity is conducted conducting an activity in a businesslike manner may show that the taxpayer intends to earn a profit from it sec_1_183-2 income_tax regs facts evidencing a businesslike manner may include the taxpayer’s maintenance of complete and accurate books_and_records the taxpayer’s conduct of the activity in a manner resembling that in which successful practitioners conduct similar_business activities and the taxpayer’s change_of operating procedures adoption of new techniques or abandonment of unprofitable activities in a manner consistent with a desire to improve profitability see giles v commissioner tcmemo_2006_15 slip op pincite sec_1_183-2 income_tax regs petitioner contends that he operated his horse racing activity in a businesslike manner because he maintained accurate books_and_records by keeping a separate folder for his income and expenses for each horse reviewing accounting booklets from racetracks seeking out guidance from an accountant specializing in horse racing accounting and abandoning unprofitable methods of conducting his activity respondent asserts that petitioner’s books_and_records served no part in controlling costs or increasing profitability respondent further contends that petitioner failed to produce evidence showing that his horse racing activity operated similarly to other profitable activities or that he adopted material changes to foster profitability during nearly three decades of conducting his horse racing activity petitioner produced income and expense spreadsheets and copies of invoices and receipts accounting for some of his expenses for the years at issue petitioner introduced expense spreadsheets with respect to only two horses polo bender and west seattle boy for tax_year sec_2010 and sec_2011 respectively which were merely summaries of expenses reflected on checks and receipts petitioner did not use the spreadsheets or the underlying invoices and receipts to minimize losses and or generate profit see mckeever v commissioner tcmemo_2000_ slip op pincite explaining that to indicate profit_motive taxpayers must use their books_and_records to try to reduce losses and achieve profitability petitioner did not have a written business plan he did not maintain budgets or prepare economic forecasts in fact the record is devoid of any credible_evidence that petitioner engaged in any meaningful financial management with respect to his horse racing activity see keating v commissioner f 3d pincite foster v commissioner tcmemo_2012_207 slip op pincite although petitioner’s receipts and other documentation were voluminous the evidence demonstrates that his recordkeeping was nothing more than a conscious attention to detail see golanty v commissioner t c pincite while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions see 809_f2d_355 7th cir aff’g tcmemo_1985_523 for a taxpayer’s books_and_records to indicate a profit_motive the books_and_records should enable a taxpayer to cut expenses generate or increase profits or evaluate the overall performance of the operation see abbene v commissioner tcmemo_1998_330 slip op pincite petitioner did not use his records to do any of these things and he did not prove that the records he kept were sufficient to enable him to manage the financial aspects of his horse racing activity see keating v commissioner slip op pincite petitioner’s financial management was limited to keeping records and providing them to his accountant perhaps the most important indication of whether an activity is being carried on in a businesslike manner is whether the taxpayer implements methods for controlling losses including efforts to reduce expenses and generate income see dodge v commissioner tcmemo_1998_89 slip op pincite aff’d f 3d 6th cir petitioner contends he worked to reduce his expenses including minimizing expenses at times by making fewer improvements to the ravensdale property or selling underperforming horses but he introduced no credible_evidence to prove how these steps even if he took them reduced expenses and minimized his substantial losses see dennis v commissioner tcmemo_2010_216 slip op pincite holding that the taxpayers demonstrated a profit objective with respect to reducing expenses where they provided calculations showing the cost-reducing effects of performing certain veterinary and horse care services moreover the record does not clearly and credibly establish that petitioner expeditiously sold unprofitable horses or abandoned other unprofitable aspects of his horse racing activity as he claimed see wesinger v commissioner tcmemo_1999_372 slip op pincite holding that a lack of profit objective was indicated where the taxpayer failed to expeditiously abandon a business technique that had not been profitable at most the record contains evidence of a few horse sales but it fails to establish that these sales were the result of any meaningful financial management or were part of any cost-cutting initiatives other evidence in the record reinforces our conclusion that petitioner’s horse racing activity was not operated like a business for example petitioner waived mr pelikan’s rent starting in ostensibly for a reduced_rate on boarding and caring for petitioner’s own horses at the ravensdale property however this occurred when the horses in which petitioner owned interests were rarely at the farm because of their year-round racing schedule petitioner also commingled his personal and horse racing finances although he had personal and horse racing bank accounts with wells fargo petitioner paid his horse racing expenses from both accounts this commingling of personal and horse racing activity funds is not indicative of a businesslike practice see montagne v commissioner tcmemo_2004_252 slip op pincite aff’d 166_fedappx_265 8th cir we are not persuaded that petitioner carried on his horse racing activity in a businesslike manner this factor favors respondent taxpayer’s time and effort a taxpayer’s expenditure of personal time and effort to carry on an activity may indicate an intention to derive profit particularly where there are no substantial personal or recreational elements associated with the activity sec_1_183-2 income_tax regs respondent contends that petitioner’s time and effort spent on his horse racing activity was limited by his full-time employment although petitioner was employed full time while he conducted his horse racing activity we accept as credible that he used the internet to check horses’ past performances research horses that were racing in upcoming weekends and search for other horses altered his work schedule at turbine traders ostensibly to accommodate his horse racing activity and performed menial tasks such as cleaning the barn stalls and picking up horse manure on the weekends see foster v commissioner slip op pincite this factor weighs in favor of a profit objective taxpayer’s success in other activities a taxpayer’s success in other business ventures may indicate that the taxpayer has the entrepreneurial skills and determination to succeed in subsequent endeavors this in turn may imply that the taxpayer when embarking on these endeavors does so with the expectation of making a profit sec_1_183-2 income_tax regs although petitioner has been employed at turbine traders since the record contains no credible_evidence that petitioner has engaged in other successful business enterprises as an owner or operator moreover prior success in business does not necessarily imply a profit objective for a new activity that might be a hobby or sport see annuzzi v commissioner tcmemo_2014_ at this factor is neutral at best history of income or losses a history of continued losses with respect to an activity may indicate a lack of profit_motive see sec_1_183-2 income_tax regs while a series of losses during the initial or startup stage of an activity may not necessarily indicate a lack of profit_motive a record of large losses over many years is persuasive evidence that the taxpayer did not have such a motive golanty v commissioner t c pincite foster v commissioner slip op pincite if an activity’s cumulative losses are of such magnitude that an overall profit on the entire operation including recoupment of past losses could not possibly be achieved the activity’s history of losses is compelling evidence of a lack of intention to make a profit 45_tc_261 aff’d 379_f2d_252 2d cir foster v commissioner slip op pincite if however losses are sustained because of unforeseen or fortuitous circumstances beyond the control of the taxpayer such losses are not necessarily an indication of a lack of profit_motive see sec_1_183-2 income_tax regs petitioner realized no profits in more than years of engaging in his horse racing activity he contends that he suffered losses because he reinvested his gross_receipts back into the horse racing activity and that he used his gross_receipts to improve his barns arena and other horse racing activity property petitioner’s contentions are woefully insufficient to justify or even explain an unbroken string of over years of substantial losses this factor strongly favors a finding that petitioner lacked a profit_motive for his horse racing activity amount of occasional profits the amounts of profits in relation to the amounts of losses with respect to an activity may be useful in determining a taxpayer’s profit_motive sec_1 b income_tax regs the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit even though the activity sustains losses see id a taxpayer’s belief that he could one day sell a horse for a substantial amount of revenue and a correspondingly large profit may be indicative of a profit_motive if that belief is adequately supported see giles v commissioner slip op pincite petitioner contends that he could earn a substantial profit with one outstanding horse petitioner purchased his interest in dare me devil in for dollar_figure then sold his interest in for dollar_figure and later repurchased a interest for dollar_figure petitioner points to dare me devil’s success as the reason his horse racing activity was profitable in and potentially profitable in although evidence from years after the years at issue may be relevant to the extent it permits the court to draw inferences regarding the taxpayer’s requisite profit objective in earlier years see eg foster v commissioner slip op pincite- we do not accept as credible petitioner’s contention of profitability in and the possibility of a speculative profit in or beyond is insufficient to outweigh the absence of profits for a sustained period of years see chandler v commissioner tcmemo_2010_92 slip op pincite holding that the possibility of a speculative profit did not outweigh more than years of losses reported for the taxpayer’s horse activity aff’d 481_fedappx_400 9th cir mckeever v commissioner slip op pincite holding that the possibility of a speculative profit did not outweigh consecutive years of horse activity losses this factor strongly supports a finding that petitioner lacked a profit_motive for his horse racing activity taxpayer’s financial status substantial income from sources other than the activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs a taxpayer with substantial income unrelated to the activity can more readily afford a hobby foster v commissioner slip op pincite this is particularly true if the losses from the activity might generate substantial tax benefits golanty v commissioner t c pincite petitioner does not earn sufficient income from his horse racing activity to pay basic living_expenses petitioner’s income from turbine traders allowed him to continue his horse racing activity despite over years of sustained losses additionally during the years at issue petitioner received retirement income of dollar_figure dollar_figure and dollar_figure respectively petitioner’s horse racing activity generated generous tax savings in the form of net losses that offset his other income this factor favors a finding that petitioner lacked a profit_motive for his horse racing activity expectation that assets may appreciate petitioner contends that the ravensdale property and some of his horses have increased in value and that this increase indicates a profit_motive an expectation that assets used in the activity will appreciate may indicate a profit_motive even if the taxpayer derives no profit from current operations sec_1 b income_tax regs a profit objective however may be inferred from such expected appreciation of the activity’s assets only where the appreciation exceeds operating_expenses and would be sufficient to recoup the accumulated losses of prior years foster v commissioner slip op pincite see golanty v commissioner t c pincite petitioner purchased the ravensdale property for dollar_figure in and it was appraised at dollar_figure in date petitioner has not submitted any credible_evidence of his adjusted_basis in the ravensdale property there is no credible_evidence in the record that the expectation of future appreciation of the ravensdale property even begins to approach the amounts of losses petitioner has reported since beginning his horse racing activity moreover petitioner’s vague contention that he has sold some of his interests in his horses for more than he paid for these interests especially in more recent years is utterly unconvincing as an indicator of a profit_motive at best this factor is neutral the expertise of the taxpayer or his advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with industry experts may indicate a profit_motive where the taxpayer carries on the activity in accordance with such practices 72_tc_659 lundquist v commissioner tcmemo_1999_83 slip op pincite aff’d 211_f3d_600 11th cir sec_1_183-2 income_tax regs efforts to gain experience and a willingness to follow expert advice may also indicate a profit_motive dworshak v commissioner tcmemo_2004_249 slip op pincite while a taxpayer need not conduct a formal market study a basic investigation of the potential for profitability is indicative of a profit_motive giles v commissioner slip op pincite wesinger v commissioner slip op pincite petitioner presented no evidence that he conducted a basic investigation of the potential profitability of his horse racing activity moreover petitioner did not show that he consulted with experts on the operation of a horse racing activity although he associated with horse trainers and pony riders in the operation of his horse racing activity there is no evidence in the record to suggest that petitioner discussed with these individuals how to run a profitable horse racing activity petitioner hired an accountant in part for advice about keeping records but as discussed supra he did not use his records to cut expenses generate or increase profits or evaluate the overall performance of his horse racing activity therefore this factor supports a finding that petitioner did not have the requisite profit_motive c conclusion after considering all the facts and circumstances we conclude that petitioner did not engage in his horse racing activity during the years at issue with the predominant primary or principal objective of making a profit independent of the tax savings see wolf v commissioner f 3d pincite we therefore sustain respondent’s determination with respect to petitioner’s horse racing activity ii petitioner’s claimed deductions because we conclude that petitioner’s horse racing activity is not an activity engaged in for profit for the years at issue he may deduct expenses paid with respect to his horse racing activity only to the extent of his horse racing income and only as other miscellaneous deductions on schedules a itemized_deductions see sec_183 because respondent has conceded that petitioner has substantiated horse racing expenses in amounts greater than his horse racing income for each year at issue we do not address respondent’s alternative argument that petitioner did not substantiate his reported horse racing expenses petitioner also claimed cash and noncash charitable_contribution deductions for each of the years at issue sec_170 allows a deduction for contributions to charitable organizations defined in sec_170 sec_170 provides substantiation requirements for certain charitable_contributions specifically sec_170 provides that n o deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b for donations of property other than cash the donee’s written acknowledgment must include a description of the property contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and good-faith estimate of the value of any goods or services that the donee organization provided see sec_170 sec_1_170a-13 income_tax regs petitioner testified generally that he made annual donations of clothing and small appliances worth approximately dollar_figure to goodwill during the years at issue he did not provide any receipts or documentation for the contributions to goodwill in or the goodwill receipt dated date did not describe the contributed items or the value of any items moreover petitioner did not submit any credible_evidence regarding his alleged cash contributions of dollar_figure for each year at issue we sustain respondent’s disallowance of petitioner’s charitable_contribution deductions iii accuracy-related_penalties respondent determined that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for the years at issue sec_6662 authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations within the meaning of sec_6662 or any substantial_understatement_of_income_tax within the meaning of sec_6662 a substantial_understatement_of_income_tax is defined as an understatement that exceeds the greater of dollar_figure or of the income_tax required to be shown on the return for the taxable_year sec_6662 the commissioner bears the burden of production with respect to accuracy- related penalties sec_7491 this burden is satisfied if the commissioner comes forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite respondent determined that petitioner should have reported dollar_figure dollar_figure and dollar_figure of tax on hi sec_2010 sec_2011 and sec_2012 federal_income_tax returns respectively respondent also determined that petitioner understated his income_tax by dollar_figure dollar_figure and dollar_figure for tax_year sec_2010 sec_2011 and sec_2012 respectively all of which are greater than dollar_figure which in turn is greater than of the income_tax required to be shown on the return for the years at issue even with concessions regarding expenses the understatements of income_tax still exceed the greater of dollar_figure and of the tax required to be on shown on the returns for the tax years at issue respondent has carried his burden to show petitioner substantially understated his income_tax for the years at issue petitioner is therefore liable for the accuracy-related_penalties unless he can show that he had reasonable_cause for and acted in good_faith with respect to each of the underpayments see sec_6664 sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs a taxpayer relies reasonably on professional advice if he proves the following by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also rule a since in response to an irs audit of his return petitioner has hired an accounting firm that specializes in horse racing accounting for advice about recordkeeping with respect to his horse racing activity and to prepare his federal tax returns for each taxable_year petitioner filled out the accountant-provided worksheet detailing his horse racing expenses and mailed the worksheet with supporting documentation petitioner relied on the advice of his accountant regarding the deductibility of his horse racing expenses we find that petitioner had reasonable_cause and good_faith with respect to the underpayments insofar as they relate to his horse racing activity however nothing in the record suggests that petitioner had reasonable_cause or good_faith with respect to his claiming the cash and noncash charitable_contribution deductions for the years at issue and we find him liable for the accuracy-related_penalties under sec_6662 insofar as they relate to underpayments attributable to the claimed charitable_contribution deductions we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
